Dismissed and Memorandum Opinion filed December 14, 2006







Dismissed
and Memorandum Opinion filed December 14, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00979-CV
____________
 
MOHAMMAD I. SIDDIQI, M.D. and
PHILIP ANTHONY HAYNES, M.D., Ph.D.,
Appellants
 
V.
 
WENDY GUZMAN, Appellee
 

 
On Appeal from the
113th District Court
Harris County, Texas
Trial Court Cause No.
2006-53913
 

 
M E M O R A N D U M   O P I N I O N




This is an attempted appeal from an order granting a
request to conduct depositions pursuant to Texas Rule of Civil Procedure 202,
which was signed on September 25, 2006.  Appellants also filed a petition for
writ of mandamus in this court in which they sought relief from the same order.[1] 
On November 30, 2006, this court conditionally granted appellants/relators= petition for writ
of mandamus and directed the trial court to vacate its September 25, 2006
order.  In granting relief, we concluded that the order granting Rule 202
depositions is interlocutory and not a final, appealable order.  See In re
Siddiqi, No. 14-06-00913-CV, 2006 WL 3456635 (Tex. App.CHouston [14th Dist.] Nov. 30, 2006,
orig. proceeding) (citing In re Allan, 191 S.W.3d 483, 489 (Tex.
App.CTyler 2006, orig.
proceeding [mand. pending]).
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 14, 2006.
Panel consists of Chief Justice
Hedges and Justices Hudson and Edelman.




[1]  Memorial Hermann Hospital System db/a Memorial
Hermann Southeast Hospital also filed a petition for writ of mandamus
complaining of the same order.  Although we received a copy of a notice of
appeal from Memorial Hermann, it bore no file stamp.  The Harris County
District Clerk=s office informed this court that it had no record of
a notice of appeal filed by Memorial Herman in the underlying action.